Fourth Court of Appeals
                              San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00101-CV

                            In the Interest of K.K.M., a Child

               From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014CI12360
                          Solomon Casseb III, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED.

      SIGNED June 27, 2018.


                                             _____________________________
                                             Karen Angelini, Justice